FILED
                             NOT FOR PUBLICATION                           NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10081

                Plaintiff - Appellee,            D.C. No. 4:11-cr-03497-RCC

  v.
                                                 MEMORANDUM*
EDGAR MENDOZA-ZAPATA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      John A. Jarvey, District Judge, Presiding**

                           Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

       Edgar Mendoza-Zapata appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The Honorable John A. Jarvey, United States District Judge for the
Southern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. Because Mendoza-

Zapata has fully served his custodial sentence and is not subject to a term of

supervised released, we dismiss this appeal as moot. See United States v.

Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                          2                                      12-10081